Name: 2001/316/EC: Commission Decision of 17 April 2001 amending for the sixth time Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 1121)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  international trade;  foodstuff;  Europe;  animal product
 Date Published: 2001-04-19

 Avis juridique important|32001D03162001/316/EC: Commission Decision of 17 April 2001 amending for the sixth time Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 1121) Official Journal L 109 , 19/04/2001 P. 0072 - 0073Commission Decisionof 17 April 2001amending for the sixth time Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(notified under document number C(2001) 1121)(Text with EEA relevance)(2001/316/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, the Commission adopted Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(4), as last amended by Decision 2001/263/EC(5).(2) Following the reports of outbreaks of foot-and-mouth disease in Ireland, the Commission adopted Decision 2001/234/EC(6) concerning certain protection measures with regard to foot-and-mouth disease in Ireland, as last amended by Decision 2001/267/EC(7).(3) Northern Ireland and Ireland have taken measures in the framework of Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(8), as last amended by the Act of Accession of Austria, Finland and Sweden, and furthermore have introduced further measures within the affected areas, including the measures laid down in Decision 2001/263/EC.(4) The geographic scope for the areas subjected to the measures provided for in this Decision should not be maintained any longer than necessary under objectively defined circumstances.(5) The requirements for the surveillance to be carried out in areas under restriction in accordance with Article 9 of Directive 85/511/EEC prior to the release of the measures are detailed in Commission Decision 2001/295/EC(9).(6) An additional treatment of blood products should be authorised and the requirements for certification should be specified for certain treated and shelf stable products.(7) The measures introduced by Decision 2001/172/EC should be prolonged.(8) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 10 April 2001 and the measures adapted where necessary.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Commission Decision 2001/172/EC is amended as follows:1. Article 3 is amended as follows:(a) The words "or to meat products heat treated in hermetically sealed containers so as to ensure that they are shelf stable" are added accordingly to the end of paragraph 2.(b) The words "are consigned in hermetically sealed containers or" are deleted in paragraph 5.(c) A sixth paragraph is added as follows: "6. Derogating from the provisions in paragraph 4 it shall be sufficient in the case of meat products heat treated in hermetically sealed containers so as to ensure that they are shelf stable to be accompanied by a commercial document stating the heat treatment applied."2. Article 4 is amended as follows:(a) The words "is consigned in hermetically sealed containers or" are deleted in paragraph 5.(b) A sixth paragraph is added as follows: "6. Derogating from the provisions in paragraph 4 it shall be sufficient in the case of milk which conforms to the requirements in paragraph 2(a) or (b) and which has been treated in hermetically sealed containers so as to ensure that it is shelf stable to be accompanied by a commercial document stating the heat treatment applied."3. Article 5 is amended as follows:(a) The words "are consigned in hermetically sealed containers or" are deleted in paragraph 5.(b) A sixth paragraph is added as follows: "6. Derogating from the provisions in paragraph 4 it shall be sufficient in the case of milk products which conform to the requirements of paragraph 2 and which have been treated in hermetically sealed containers so as to ensure that they are shelf stable to be accompanied by a commercial document stating the heat treatment applied."4. Article 8 is amended as follows:(a) A fourth indent is added to paragraph (2)(b) as follows: "- a treatment as provided for in Chapter 4 of Annex I to Directive 92/118/EEC;"(b) A new subparagraph is added to paragraph 2 accordingly as follows: "(i) packed products intended for use as in-vitro diagnostic or laboratory reagents."(c) A seventh paragraph is added as follows: "7. Derogating from the provisions in paragraph 3 it shall be sufficient in the case of products mentioned in paragraph 2(i) to be accompanied by a commercial document stating that the products are for use as in-vitro diagnostic or laboratory reagents, provided that the products are clearly labelled 'for in-vitro diagnostic use only' or 'for laboratory use only'."5. A third paragraph is added to Article 11a as follows: "3. However, the Commission shall amend this Decision to the effect that the measures provided for in relation to the areas in Northern Ireland listed in Annex I and II can be released without prejudice to Directive 85/511/EEC as follows:If, as of 19 April 2001, Northern Ireland notify the Commission that:(a) no further outbreak of foot-and-mouth disease was reported in Northern Ireland during the period between 22 March 2001 and 17:00 on 19 April 2001, and(b) all the clinical examinations and laboratory tests have been carried out in accordance with Decision 2001/295/EC with negative results in each case:- on holdings where the presence of this disease has been suspected in relation to the outbreak confirmed in Northern Ireland in March 2001, and,- in each holding where susceptible animals are kept and which is located in the respective protection and surveillance zones established in the areas listed in Annex I of this Decision following the outbreak confirmed in March 2001,the Commission shall immediately inform all Member States and amend this Decision accordingly with immediate effect. The Member States shall adapt the conditions they apply to trade so as to bring them in line with the new situation."6. The date in Article 14 is replaced by "18 May 2001".Article 2This Decision is addressed to the Member States.Done at Brussels, 17 April 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 62, 2.3.2001, p. 22.(5) OJ L 93, 3.4.2001, p. 59.(6) OJ L 84, 23.3.2001, p. 62.(7) OJ L 94, 4.4.2001, p. 26.(8) OJ L 315, 26.11.1985, p. 11.(9) OJ L 100, 11.4.2001, p. 35.